226 Ga. 800 (1970)
177 S.E.2d 686
GROENENDIJK
v.
GROENENDIJK.
25957.
Supreme Court of Georgia.
Argued September 17, 1970.
Decided October 8, 1970.
Rehearing Denied October 22, 1970.
Hilliard & Head, H. Garland Head, III, for appellant.
Stanley H. Nylen, for appellee.
NICHOLS, Justice.
On December 16, 1969, the trial court rendered a judgment declaring the marriage sought to be dissolved by divorce to be void because of a prior undissolved marriage of the plaintiff. This judgment also decreed a child born of the void marriage to be legitimate and continued child support for the child but vacated a prior award of temporary alimony to the wife. On February 16, 1970, a motion to reconsider the prior judgment and again award temporary alimony to the wife was filed. On April 13, 1970, a judgment refusing to vacate and set aside the February judgment was rendered. Notice of appeal was filed on May *801 8, 1970. Other issues in the case are still pending in the trial court. Held:
The filing of the motion to reconsider the judgment of December 16, 1969, could not be considered as extending the time for filing a notice of appeal from an otherwise appealable judgment. See Adamson v. Adamson, 226 Ga. 719, and citations. Inasmuch as the notice of appeal was not timely filed, the appeal must be dismissed.
Appeal dismissed. All the Justices concur.